EXHIBIT 16.1 April4, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen, We have read Item4.01 of Form 8-K dated April4, 2014, of Support.com, Inc. and are in agreement with the statements contained in the first sentence of the first paragraph, and in the second, third and fourth paragraphs on page 2 therein. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Ernst & Young, LLP San Francisco, California
